Case 2:20-cv-00240-JRG Document 167-1 Filed 04/09/21 Page 1 of 1 PageID #: 6444




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION



 MAPLEBEAR INC. DBA INSTACART,

                              Plaintiff,
     v.                                                 Civil Action No. 2:20-cv-00240-JRG
 CORNERSHOP TECHNOLOGIES, INC.;
 CORNERSHOP TECHNOLOGIES LLC;
 DELIVERY TECHNOLOGIES US, INC.;
 DOES 1-10,

                              Defendants.



              ORDER GRANTING JOINT MOTION TO SUSPEND ALL DEADLINES

          Before the Court is the parties’ Joint Motion to Suspend All Deadlines. The Court, having

 considered same, is of the opinion the motion should be GRANTED.




                                                  1
 sf-4464737
